                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                         Plaintiff,           )
                                              )
               V.                             )       Cause No. 2:16-cr-0018-WTL-CMM
                                              )
                                              )
ANDREW N. ROGERS,                             )
                                              )
                         Defendant.           )
                                              )


                                            ORDER


        Upon consideration of the Government’s Second Motion for Extension of Time, the

Court concludes that the Motion is well taken. It is therefore ORDERED that the Government

must comply with the Court’s December 4, 2018, Order (“12/04/18 Order” at Docket No. 242) as

to Items 26, 38, 42, 46, 53, 54, 64, 73, 75, 78, 83, 91, 101, 103, 108, 109, 124, 126, 133, 134,

135, 136, 145, 146, 148, 149, 150, 154, 155, 157, 158, 170, and 220 by no later than May 15,

2019.


SO ORDERED.

        Date: 5/1/2019




Distribution:
All ECF-registered counsel of record via email generated by the Court’s ECF System
